DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 10/5/21.   Claims 2, 4, 5, 7-11, 18, 19, and 22-31 are pending.  Claims 1, 3, 6, 12-17, 20, and 21 were cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/5/21 has been entered.  
Withdrawn Rejections
The claim objection has been withdrawn.
The 112 2nd rejection of claim 2 regarding antecedent basis has been withdrawn due to the correction of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7-11, 18, 19, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble claims 2 recites producing a cellulosic fiber.  However, the claims are specifically directed towards producing arabinoxylan.  In claim 9 the cellulosic fibers are reintroduced in to a stream so it is further not clear how cellulosic fiber is the desired end product.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record although disclosing a 1, 4 linkage between arabinose and xylose, does not disclose a 1-3 linkage between arabinose and xylose produced from the treatment of the substrate with an arabinoxylan specific endoxylanase that produces such a linkage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Felicia C Turner/Primary Examiner, Art Unit 1793